Citation Nr: 0827999	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a kidney condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness. 

7.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness. 

8.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness. 

9.  Entitlement to service connection for joint pain and bone 
pain, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for neurological 
symptoms, to include as due to an undiagnosed illness. 

12.  Entitlement to service connection for neuropsychological 
symptoms, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to April 1993 
and from February 1995 to April 2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal.  

An October 2004 VA examination reasonably raises claims of 
entitlement to service connection for a mood disorder, 
secondary to a service-connected disability, and to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Also, in the 
veteran's March 2005 notice of disagreement, the veteran 
stated that the claimed sleep disturbance, memory loss, 
chronic fatigue, and neurologic symptoms may be due to post-
traumatic stress disorder (PTSD).  These issues are not 
currently on appeal and are referred to the RO for further 
action.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  A kidney condition is not etiologically related to active 
service.  

3.  Headaches are etiologically related to service.  

4.  The veteran does not have chronic fatigue syndrome 
etiologically related to active service.

5.  Myofascial pain syndrome/chronic pain syndrome, claimed 
as muscle pain, joint pain, and bone pain, was incurred in 
service. 

6.  Memory loss is not etiologically related to active 
service.

7.  The veteran does not have fibromyalgia etiologically 
related to active service. 

8.  Sleep disturbance is not etiologically related to active 
service.

9.  The veteran does not have neurological symptoms 
etiologically related to active service.

10.  The veteran does not have neuropsychological symptoms 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  A kidney condition was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

3.  Chronic fatigue syndrome, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2007).

4.  Myofascial pain syndrome/chronic pain syndrome, claimed 
as muscle pain, joint pain, and bone pain, due to undiagnosed 
illness was incurred in active service.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2007).

5.  Memory loss, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

6.  Fibromyalgia, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

7.  Sleep disturbance, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

8.  Neurological symptoms, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2007).

9.  Neuropsychological symptoms, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In July 2002, January 2004, and July 2004 letters, VA 
informed the veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  In light of the Board's favorable decision on the 
veteran's claims for service connection for migraine 
headaches and myofascial pain syndrome/chronic pain syndrome, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a decision on those issues despite any 
inadequate notice in this regard.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO shall address any notice defect regarding 
disability ratings and effective dates when effectuating the 
award.    

As the Board concludes below that the preponderance of the 
evidence is against the veteran's remaining claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The veteran's service treatment records, service personnel 
records, VA treatment records, and VA examinations have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.



B.  Background and Evidence

1.  Service Treatment Records 

An April 1989 enlistment examination, a March 1993 separation 
examination, and an October 1994 enlistment examination do 
not reflect any complaints, diagnoses, or treatment relating 
to the veteran's claimed disabilities.  Other than headaches, 
clinical treatment records dated from April 1989 to March 
1993 do not reflect complaints, diagnoses, or treatment 
relating to the veteran's claimed disabilities.  A 2002 
separation examination was not associated with service 
treatment records. 

The veteran was seen for a headache in December 1990.  In 
January 2000 he was assessed with an acute headache which 
occurred after he was out in the sun for a while.  In April 
2001, the veteran complained of headaches occurring one or 
two times a week for the past year, lasting the whole day.  

Service treatment records show that from August 1998 to 
December 2001 the veteran was seen for left shoulder joint 
pain which later developed into chronic myofascial pain.  The 
veteran received anthrax vaccinations in September 1998, 
October 1998, March 1999, August 1999, and February 2000.

The veteran was seen in August 1998 for left shoulder pain.  
It was noted that the veteran did not suffer trauma to the 
shoulder.  He was seen again with left shoulder pain in 
December 1998.  He continued to be seen with complaints of 
chronic shoulder pain.  A September 2000 note shows that the 
veteran had shoulder pain of one year's duration, with a 
provisional diagnosis to rule out impingement syndrome of the 
left shoulder.  

The veteran was seen in January 2001 for complaints of 
myalgia, arthralgia, chronic fatigue, and memory lapses, 
which he claimed to have had since taking anthrax 
immunizations.  He was referred to rheumatology.  A February 
2001 outpatient consultation shows that the veteran's chief 
complaint was joint pain.  The veteran's medical history 
noted that he began experiencing left shoulder pain two years 
prior, which gradually generalized to include the bilateral 
shoulder, bilateral hip, bilateral knee, and buttock pain.  
The veteran reported that the initiation of the symptoms was 
related to receiving his first anthrax vaccine.  Diagnostic 
studies performed included blood testing as well as x-rays.  
The veteran also had complaints of non-restored sleep and 
memory problems.  The veteran was assessed with chronic non-
inflammatory large joint arthralgia and tendinitis with 
bilateral shoulder impingement signs.  The rheumatologist 
stated that it was possible that the veteran had psoriasis 
and psoriatic-related musculoskeletal symptoms; however his 
symptoms sounded more myofascial in nature.  He stated that 
the veteran's degree of impairment suggested that permanent 
profile and a Medical Board Evaluation should be considered. 

In May 2001, the veteran was diagnosed with chronic 
myofascial pain and possible polymyalgia rheumatica.  In June 
2001 he had a diagnosis of polymyalgia.  The veteran 
continued to be seen with a diagnosis chronic myofascial pain 
in October 2001 and November 2001.  He had a December 2001 
diagnosis of chronic myofascial pain syndrome.  A chronic 
care flow sheet associated with the veteran's service 
treatment records shows that he was being followed for 
chronic myofascial pain.  This note was dated in November 
2001.  The veteran was treated with Evail, Naproxen, and 
Doxepin.

2.  Post-service Treatment Records

A November 2002 VA examination was conducted by a nurse 
practitioner, and included a review of the claims file.  The 
veteran reported chronic myofascial pain which he stated had 
its onset after he received anthrax vaccinations.  The 
veteran reported that he was diagnosed with chronic fatigue 
syndrome at the VA Medical Center in San Antonio in 2000.  
The veteran reported having headaches since 1998.  He 
described throbbing frontal headaches that occurred four 
times a week, with flare-ups if he did not eat, or with 
exposure to sunlight.  The veteran reported being diagnosed 
with polymyalgia and fibromyalgia in March 2000 at the VA 
Medical Center.  The VA examiner diagnosed the veteran with 
chronic myofascial pain syndrome due to an undiagnosed 
illness; chronic fatigue due to an undiagnosed illness; and 
fibromyalgia/polymyalgia due to an undiagnosed illness.  The 
examiner did not provide an opinion statement of reasons or 
bases for the diagnosis rendered. 

VA treatment records show that the veteran has a current 
diagnosis of right pelvicaliectasis with partial obstruction, 
and a normal functioning left kidney.  (See VA treatment 
reports dated from 2003 to 2005.)  The earliest diagnosis of 
a kidney condition of record was in 2003.  The veteran had a 
renal scan in October 2004.  A March 2005 note reflects right 
pelvicaliectasis with partial obstruction, and a normal 
functioning left kidney.

The veteran has been seen at VA with complaints of headaches.  
(See VA treatment reports dated from 2002 to 2004.)   The 
veteran had an April 2003 diagnosis of migraine headaches.  
He was assessed with tension headaches in November 2003.  

VA treatment records show that the veteran continues to be 
treated for complaints of bone, joint, and muscle pain 
diagnosed as chronic myofascial pain syndrome or chronic pain 
syndrome.  VA treatment records note that myofascial pain 
syndrome had an onset in 1998.  VA treatment reports also 
note a prior history of fibromyalgia.  

The veteran had a September 2002 diagnosis of chronic 
arthralgia.  He was referred for a psychiatric evaluation in 
September 2003.  The veteran was assessed with depression, 
not otherwise specified, to rule out pain disorder associated 
with psychological factors.  The psychiatrist did not feel 
that secondary gain factors played a major role in the 
veteran's pain complaint and he was reluctant to attribute 
all of the veteran's pain complains to psychological factors. 

An April 2003 note shows that the veteran had diffuse 
musculoskeletal pain of unknown etiology.  The physician 
stated that he could not think of a diagnosis that would 
explain his current symptomatology except for a diffuse pain 
syndrome like myofascial pain syndrome.  An April 2003 
rheumatology consult shows that the veteran continued to 
attribute onset of pain to in-service anthrax vaccinations.  
The physician stated although the veteran's pain was 
temporarily related to the anthrax vaccine, she would expect 
the symptoms to have waned, with the veteran having completed 
the vaccine five years prior.  The veteran had a May 2003 
bone scan.  A June 2003 note shows that the bone scan did not 
reflect any bone problems.  The veteran was assessed with 
chronic pain syndrome of unclear etiology.  He had a November 
2003 diagnosis of chronic pain syndrome, possibly resulting 
from anthrax vaccination.  A March 2004 rheumatology note 
reflects a past diagnosis of fibromyalgia; however his 
assessment at that time was chronic pain syndrome.  

An October 2004 VA psychiatric examination included a review 
of the claims file.  A mental status examination noted some 
difficulty with short-term memory.  There were no serious 
cognitive deficits noted.  The examiner stated that there was 
a possibility that his short-term memory was affected by the 
presence of his pain, which might impair his ability to focus 
and store information.  The veteran was diagnosed with a mood 
disorder due to fibromyalgia/polymyalgia, chronic fatigue, 
and chronic myofascial pain from an undiagnosed illness.  A 
serious memory loss was not noted. 

An October 2004 VA examination for neurological disorders was 
completed.  The examiner discussed findings from the claims 
file in detail, including findings from the veteran's service 
treatment records and post-service medical records.  The 
veteran was interviewed and a physical examination was 
completed.  The examiner noted that the veteran provided a 
poor history.  On physical examination, the veteran did not 
appear tired or fatigued.  There was no abnormality of the 
functions of the 12 cranial nerves.  Posture tone, power, 
coordination, and pattern of movement were unremarkable.  
Reflexes were normal.  There was some limitation of motion in 
the shoulder, and the veteran reported some discomfort over 
the infraspinatus region of the rhomboid muscles.  Otherwise, 
range of motion testing was normal.  The veteran reported 
that he had headaches which began in 1999.  He had headaches 
two to three times a week, which he believed were caused by 
being in the sun without wearing a hat or not eating.  

The VA examiner concluded that he was not able to recognize 
any abnormal condition except for psoriasis.  He was not able 
to recognize any joint disorder, and noted a disparity 
between the veteran's physical appearance and his complaints.  
He could not identify the existence of fibromyalgia owing to 
the disproportion between the veteran's appearance and his 
complaint, the fact that the complaints did not involve the 
entire body, and that he was not able to establish that sleep 
was non-refreshing, or that he had pain in the multiple sites 
which are conventionally examined for the diagnosis of 
fibromyalgia.  The examiner stated that he was unable to 
recognize a disease except psoriasis vulgaris, mild and 
without evidence of joint disease; and congenital abnormality 
of lumbosacral articulation, not disabling.  


C.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms provided that 
such disability (i) became manifest either during active duty 
in the Southwest Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2011, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Effective on March 1, 2002, the term "chronic disability" was 
revised to "qualifying chronic disability," to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) defined by a 
cluster of signs or symptoms, or (c) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002); See also 38 U.S.C.A. §§ 1117, 1118 
(West 2002); Veterans Education and Benefits Expansion Act of 
2001, Public Law 107-103, 115 Stat. 976 (2001).

The veteran's DD Form 214 shows that he was awarded the 
Southwest Asia Service Medal with two bronze stars among 
other awards and decorations.  Thus, the Board finds that the 
veteran had active military service in the Southwest Asia 
theater of Operations and is a Persian Gulf War veteran.  See 
38 C.F.R. § 3.317(d).  The veteran has claimed that he has 
current disabilities related to service in the Persian Gulf.  

1.  Kidney Condition

Service treatment records do no reflect any complaints, 
diagnoses, or treatment related to a kidney condition.  VA 
treatment reports show that the veteran has a current 
diagnosis of right pelvicaliectasis with partial obstruction, 
and a normal functioning left kidney.  The earliest diagnosis 
of a kidney condition of record was in 2003.  

Although VA treatment records show that the veteran has a 
current kidney condition, diagnosed as right pelvicaliectasis 
with partial obstruction; the veteran's current disability is 
not shown to have been incurred in service and competent 
medical evidence does not relate a currently diagnosed kidney 
condition to service.  As such, the Board finds that service 
connection for a kidney condition is not warranted. 

2.  Headaches

Service treatment records show that the veteran was seen for 
headaches in December 1990, January 2000, and April 2001.  In 
April 2001, the veteran complained of headaches occurring one 
or two times a week for the past year.  

VA treatment records show that the veteran has been seen at 
VA for headaches.  During a November 2002 VA examination, the 
veteran reported having headaches since 1998.  He reported 
having throbbing frontal headaches that occurred four times a 
week.  He reported flare-ups of headaches if he did not eat 
anything, or if he was exposed to sunlight without wearing 
protective eye shades.  The veteran had an April 2003 
diagnosis of migraine headaches.  The veteran was assessed 
with tension headaches in November 2003.  During a November 
2004 VA examination, the veteran reported having headaches 
two to three times a week.  He believed headaches were caused 
by being in the sun without wearing a hat or not eating.  No 
diagnosis or opinion was rendered with respect to the 
veteran's headaches during either the November 2002 or 
November 2004 VA examination. 

The veteran was seen for complaints of recurring headaches in 
service, and shortly after service in November 2002.  The 
veteran has reported that his headaches had their onset in 
service.  His complaints have been consistent with those 
noted in service.  VA treatment records show that the veteran 
continues to be seen for chronic headaches, with diagnoses of 
migraine headaches and tension headaches.  In light of the 
objective findings in service, and a showing of chronicity or 
continuity after discharge, the Board finds that service 
connection for headaches is warranted.  See 38 C.F.R. 38 
C.F.R. § 3.303(b).  

3.  Chronic Fatigue Syndrome and Fibromyalgia due to an 
Undiagnosed Illness

The Board finds that the most probative evidence of record 
does not establish a current undiagnosed illness, chronic 
fatigue syndrome or fibromyalgia, to warrant the presumption 
of service connection.  

Service treatment records show that the veteran was seen for 
chronic complaints of pain; however, the majority of the 
veteran's diagnoses in service were of chronic myofascial 
pain.  Service treatment records also note complaints of 
chronic fatigue.  

During a November 2002 VA examination, the veteran reported 
that he was diagnosed with chronic fatigue syndrome and 
fibromyalgia at the VA medical center in San Antonio in 2000.   
The VA examiner diagnosed the veteran with chronic myofascial 
pain syndrome, chronic fatigue, and fibromyalgia/polymyalgia 
due to an undiagnosed illness.  VA treatment records note a 
history of chronic fatigue syndrome and fibromyalgia; 
however, VA treatment records do not reflect a current 
diagnosis of chronic fatigue syndrome and fibromyalgia.  The 
veteran's complains of pain have been attributed instead to 
chronic myofascial pain syndrome or chronic pain syndrome. 

During a November 2004 VA neurological examination, the 
examiner stated that he could not identify the existence of 
fibromyalgia owing to the disproportion between the veteran's 
appearance and his complaint, the fact that the complaints 
did not involve the entire body, that he was not able either 
to establish that sleep was non-refreshing, or that he had 
pain in the multiple sites which are conventionally examined 
it he diagnosis of fibromyalgia.  The examiner did not 
indicate a current diagnosis of chronic fatigue syndrome, and 
found during physical examination that the veteran did not 
appear tired or fatigued.

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the November 2004 VA opinion 
is more probative in this case.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when VA 
gives an adequate statement of reasons and bases).  The 
November 2002 VA examiner is a nurse practitioner and did not 
provide an opinion statement or reasons or bases for the 
diagnoses rendered.  The November 2004 VA examiner is a 
medical doctor and neurological testing was completed in 
conjunction with the examination.  The November 2004 VA 
examiner provided reasons and bases for his opinion, finding 
that the veteran did not have a current diagnosis of 
fibromyalgia.  The examiner was not able to provide a 
diagnosis with respect to the veteran's claimed chronic 
fatigue, and stated that he was not able either to establish 
that sleep was non-refreshing.  Because the examination is 
more recent, the Board finds that it provides more probative 
evidence of the veteran's current diagnosis.  Further, the 
November 2004 opinion is supported by VA treatment reports 
which note a past diagnosis of chronic fatigue and 
fibromyalgia, but do not reflect a current diagnosis of such 
disabilities.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, the most probative evidence of record does 
not reflect a current diagnosis of chronic fatigue syndrome 
or fibromyalgia, and the record does not establish that the 
veteran has a current undiagnosed illness attributable to his 
complaints of chronic fatigue syndrome or reported 
fibromyalgia.  In light of the foregoing, the Board finds 
that service connection for chronic fatigue syndrome, to 
include as due to an undiagnosed illness, is not warranted.  
The Board finds that service connection for fibromyalgia, to 
include as due to an undiagnosed illness, is not warranted.  

4.  Muscle Pain, Joint Pain, and Bone Pain due to an 
Undiagnosed Illness

The Board finds that service connection for myofascial pain 
syndrome/chronic pain syndrome, claimed as muscle pain, joint 
pain, and bone pain, due to undiagnosed illness is warranted.

Service treatment records show that the veteran was seen in 
August 1998 for left shoulder pain.  The veteran continued to 
have shoulder pain from 1998 to 2001.  Service treatment 
records dated from 2001 show that the veteran's complaints of 
pain had generalized to include complaints of myalgia, 
arthralgia, and chronic fatigue.  A rheumatology consultation 
indicated that the veteran's symptoms were myofascial in 
nature, and the veteran was recommended for permanent profile 
and a Medical Board Evaluation.  The veteran continued to be 
treated for complaints of pain; his diagnoses included 
chronic myofascial pain, chronic myofascial pain syndrome, 
possible polymyalgia rheumatica, and polymyalgia.  The 
veteran was separated from service in April 2002; a 
separation examination was not associated with the claims 
file.  

VA treatment records show that in September 2002, the veteran 
had continuing complaints of pain, diagnosed as chronic 
arthralgia at that time.  VA treatment records from 2002 to 
2005 show that the veteran continued to be treated for 
complaints of bone, joint, and muscle pain.  The veteran has 
current diagnoses of myofascial pain syndrome and chronic 
pain syndrome.  Diagnostic testing and studies do not reveal 
a definite etiology for the veteran's pain.  A VA psychiatric 
evaluation indicates that the veteran's pain disorder is not 
solely attributable to psychological factors. 

A November 2002 VA examiner diagnosed the veteran with 
chronic myofascial pain syndrome due to an undiagnosed 
illness.  In contrast, a November 2004 VA examiner was not 
able to recognize any abnormal condition and he was not able 
to recognize any joint disorder based on examination noting a 
disparity between the veteran's physical appearance and his 
complaints.  Nonetheless, VA treatment records clearly show 
that the veteran has current diagnoses of myofascial pain 
syndrome and chronic pain syndrome, for which he has been 
receiving treatment.  Service treatment records show that 
myofascial pain syndrome and/or chronic pain syndrome began 
in service.  In light of the objective findings in service, 
and a showing of chronicity or continuity after discharge, 
the Board finds that service connection for myofascial pain 
syndrome/chronic pain syndrome due to undiagnosed illness is 
warranted on a direct basis.  See 38 C.F.R. 38 C.F.R. 
§ 3.303(b).  


5.  Sleep Disturbance, Memory Loss, Neurological Symptoms, 
and Neuropsychological Symptoms due to an Undiagnosed Illness

The Board finds that the record does not establish that the 
veteran has sleep disturbance, memory loss, neurological 
symptoms, and/or neuropsychological symptoms due to an 
undiagnosed illness, or a medically unexplained chronic 
multi-symptom illness within the meaning of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 to warrant the presumption of 
service connection.  

Service treatment records note complaints of chronic fatigue 
and memory loss.  Current VA treatment records and VA 
examination reports also note complaints of chronic fatigue 
and memory loss.  Medical evidence of record does not show 
that any reported sleep disturbance or memory loss is due to 
an undiagnosed illness or medically unexplained chronic 
multi-symptom illness such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome.  See 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  

Service treatment records and post-service treatment records 
do not reflect neurological symptoms or neuropsychological 
symptoms due to an undiagnosed illness or medically 
unexplained chronic multi-symptom, nor is it clear what 
specific neurological or neuropsychological symptoms the 
veteran is claiming.  An October 2004 VA examination for 
neurological disorders included a review of the claims file.  
There was no abnormality of the functions of the 12 cranial 
nerves.  The VA examiner stated that he was not able to 
recognize any abnormal condition or disease except for 
psoriasis.  

The medical evidence does not attribute the veteran's current 
symptomatology of sleep disturbance or memory loss to an 
undiagnosed illness related to the veteran's Persian Gulf 
service.  The medical evidence does not establish 
neurological symptoms or neuropsychological symptoms due to 
an undiagnosed.  In light of the foregoing, the Board finds 
that service connection based on the provisions that 
contemplate qualifying chronic disability due to undiagnosed 
illness is not warranted.

The Board has considered whether service connection is 
warranted on a direct basis.  Sleep disturbance and memory 
loss are not shown to be attributable to a diagnosed 
disability which was incurred in service.  Although service 
treatment records reflect complaints of chronic fatigue and 
memory loss, there is no objective evidence of a disability 
related to the veteran's complaints of sleep disturbance or 
memory loss.  An October 2004 VA psychiatric examination 
noted some difficulty with short-term memory, which may have 
been affected by the veteran's pain; however there were no 
serious cognitive deficits noted and serious memory loss was 
not noted.  An October 2004 neurological examination shows 
that the veteran did not appear tired or fatigued.  

Current medical evidence indicates that the veteran does not 
have a disability related to reports of sleep disturbance and 
memory loss; thus, service connection is not warranted on a 
direct basis.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  There is no current medical 
evidence of neurological symptoms or neuropsychological 
symptoms, or any current diagnosis relating to such.  Thus, 
service connection for neurological and neuropsychological 
symptoms is not warranted on a direct basis.  Id.  

The Board has considered the assertions advanced by the 
veteran in connection with his current claims.  The Board 
acknowledges the veteran's belief that his claimed 
disabilities are related to anthrax vaccinations.  The Board 
emphasizes, however, that the claim turns primarily on the 
medical evidence in this case and the veteran simply is not 
competent in this case to render a probative medical opinion 
on such a matter.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In 
this case, the veteran does not have a have an undiagnosed 
illness or qualifying chronic disability to which his claimed 
symptoms have been attributed.  The veteran is not shown to 
have a current qualifying chronic disability due to 
undiagnosed illness.  


D.  Conclusion

The veteran has been diagnosed with headaches and myofascial 
pain syndrome/chronic pain syndrome.  Service treatment 
records show that the veteran was treated for headaches and 
myofascial pain syndrome in service, and the veteran 
continued to be treated for headaches and myofascial pain 
syndrome/chronic pain syndrome after discharge.  Therefore, 
the Board concludes that the evidence supports a finding that 
the veteran has headaches etiologically related to active 
service.  The evidence supports a finding that the veteran 
has myofascial pain syndrome/chronic pain syndrome 
etiologically related to active service.  

The veteran has a current kidney condition.  However, the 
record provides no competent evidence showing that such 
disability was incurred or aggravated in service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has a kidney condition 
etiologically related to active service.  

The most probative evidence of record does not establish a 
current diagnosis of chronic fatigue syndrome and 
fibromyalgia.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has chronic fatigue syndrome and fibromyalgia 
etiologically related to active service.  

The veteran does not have a current diagnosis related to his 
complaints of sleep disturbance, memory loss, neurological 
symptoms, and neuropsychological symptoms; and the veteran's 
symptomatology has not been attributed to an undiagnosed 
illness or other qualifying chronic disability.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has sleep disturbance, 
memory loss, neurological symptoms, and neuropsychological 
symptoms etiologically related to active service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for a kidney condition is denied.

Service connection for headaches is granted.

Service connection for chronic fatigue syndrome is denied.

Service connection for myofascial pain syndrome/chronic pain 
syndrome, claimed as muscle pain, joint pain and bone pain, 
due to undiagnosed illness, is granted. 

Service connection for memory loss is denied.

Service connection for fibromyalgia is denied.

Service connection for sleep disturbance is denied.

Service connection for neurological symptoms is denied.

Service connection for neuropsychological symptoms is denied.





REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2007).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The veteran claims that he has current bilateral hearing loss 
and tinnitus due to in-service noise exposure.  The veteran 
has not yet been afforded a VA examination.  
In light of the "low threshold" as announced in Mclendon v. 
Nicholson, the Board finds that remand for a VA examination 
is necessary to determine if the veteran has a current 
hearing loss disability or tinnitus etiologically related to 
service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA audiological examination to 
determine if the veteran has current 
bilateral hearing loss and/or tinnitus 
due to noise exposure in service.  The 
audiologist should review the claims 
folder, to include findings from 
audiological examinations contained in 
service treatment records, prior to 
examination.  The audiologist should 
state whether the veteran has current 
bilateral hearing loss and/or tinnitus, 
and if so, should state whether 
bilateral hearing loss and/or tinnitus 
is at least as likely as not related to 
service.  The audiologist should 
provide reasons and bases for all 
opinions provided. 

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


